476 F.2d 298
Thomas R. PRINCE, Petitioner-Appellant,v.STATE OF ALABAMA, Respondent-Appellee.
No. 72-3610 Summary Calendar.a
United States Court of Appeals,Fifth Circuit.
March 26, 1973.

Robert R. Bryan, Birmingham, Ala., for petitioner-appellant.
William J. Baxley, Atty. Gen., Don C. Dickert, Asst. Atty. Gen., Montgomery, Ala., for respondent-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
This is another appeal by Thomas R. Prince from the district court's denial of a habeas corpus petition.  As in his former petition filed in November 1971, Prince alleges that he has been denied his constitutional right to a speedy trial as guaranteed by the Sixth and Fourteenth Amendments.  This court affirmed the dismissal of his previous petition on the jurisdictional ground that at the time of filing Prince was not in custody pursuant to a judgment of a state court as required for relief under 28 U.S.C. Sec. 2254(a).  Prince v. Bailey, 464 F.2d 544 (5th Cir. 1972).


2
While Prince has now been convicted and sentenced to serve a term of 20 years on the robbery charges which were the subject of his former habeas proceedings, this second petition for relief is still premature.  His conviction is on direct appeal in the state court system of Alabama.1  28 U.S.C. Sec. 2254(b) and (c) make it crystal clear that courts of the United States are bound to refrain from exercising their power under Sec. 2254 so long as a petitioner has any effective right to obtain relief from constitutional errors under remedies provided by the courts of the state ordering his custody.


3
The district court lacked jurisdiction to grant relief and, therefore, the denial of the writ is


4
Affirmed.



a
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N.Y., 431 F.2d 409, Part I (5th Cir. 1970)


1
 An appeal from his conviction was docketed April 20, 1972, in the Alabama Court of Criminal Appeals, from whence no decision has yet issued